PETER D. LOWENSTEIN ATTORNEY AT LAW COS COB, CONNECTICUT06807 203 869-3059 212-907-1850 February 24, 2011 VIA ELECTRONIC TRANSMISSION Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Value Line Centurion Fund (the “Fund”) File Nos. 2-86337 and 811-03835 Dear Sir/Madam: Enclosed for filing pursuant to Rule 485(a)(1) under the Securities Act of 1933, is Post-Effective Amendment No. 30 to the Fund’s Registration Statement, in electronic format, which is marked to indicate the changes effected in the Registration Statement by this Amendment. The Amendment is being filed for the purpose of updating certain information and exhibits. Very truly yours, Peter D. Lowenstein
